IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,651-01


ADAM KELLY WARD, Relator-Movant

v.


THE HONORABLE RICHARD A. BEACOM,

Judge, 354th Judicial District Court of Hunt County, Respondent






ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
AND FOR STAY OF THE DIRECT APPEAL PROCEEDINGS
FROM CAUSE NO. 23,182 IN THE 354TH JUDICIAL DISTRICT COURT
HUNT COUNTY



Per Curiam. 

O R D E R


	This order concerns a motion for leave to file a petition for writ of mandamus and to
stay the direct appeal proceedings pending the disposition of the petition for writ of
mandamus.

	In June 2007, a jury found relator guilty of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set relator's punishment at death.  Relator's direct
appeal is currently pending in this Court.  Ward v. State, No. AP-75,750.  Direct appeal
counsel filed a brief in this Court on relator's behalf on August 8, 2008.  The State's brief
is currently due on November 7, 2008.
	In his motion for leave to file a petition for writ of mandamus and to stay the direct
appeal proceedings, relator concedes that the trial court did appoint him an attorney to
represent him on direct appeal.  However, he asserts that the attorney appointed was not on
the approved list of attorneys qualified to represent appellants on direct appeal, which list is
maintained by the First Administrative Judicial Region as required by Texas Code of
Criminal Procedure Article 26.052.  Moreover, counsel was not on the list either at the time
he was appointed or at the time he filed relator's brief on direct appeal.  Therefore, relator
asserts that the original appointment order is null and void, and the trial court is under a
ministerial duty to appoint counsel from the approved list.  
	Before deciding whether to grant relator's leave to file his petition, we believe the
respondent should have the opportunity to respond.  Therefore, within 30 days of the date of
this order, the Hon. Richard A. Beacom shall file his response in this Court.  The direct
appeal proceedings currently in this Court are stayed pending our further orders.

	IT IS SO ORDERED THIS THE 1ST DAY OF OCTOBER, 2008.
 
Do Not Publish